DETAILED ACTION
	This is the second support for US Application 16/796,507 for an Outboard Motor Support.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 9 August 2021 is acknowledged.  The traversal is on the ground(s) that Species III encompasses Species 1 and that claim 1 is generic to all species and therefore the withdrawn claims present no undue burden on the Examiner.  This is not found persuasive because while the Examiner agrees with Applicant’s argument that Species 1 is encompassed by Species III and that claim 1 is generic, withdrawn claim 2 is directed to the non-elected species II, and examination of the additional species would present an undue burden on the Examiner as noted in the previous action.
The requirement is still deemed proper and is therefore made FINAL.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 August 2021.


Claim Objections
Claim 5 is objected to because of the following informalities:  Line 2 of claim 5, the word “mor” should be deleted and replaced with - - more - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0029683 to Draghici.  Regarding claim 1, Draghici a device to support an outboard motor in a raised portion.  The device comprises an elongated support body (300) having first and second ends.  There is a coupling member (302) provided at the first end of the support body and configured to be selectively coupled to a stern bracket.  The second end of the support body (at 336) is configured to abut a motor bracket to maintain the outboard motor in the raised position.

Regarding claim 5, the one or more extending portions are formed to contact one or more side surfaces of the grooves in the motor bracket so as to inhibit lateral movement of the outboard motor.  Regarding claim 6, the abutting member is configured with one or more recessed portions (the inner “V” formed between the extending members of 336) in between the extending portions to prevent contact between the abutting member and the motor bracket between the extending portions.
Regarding claim 7, the abutting member is configured with one or more recessed portions (the inner “V” formed between the extending members of 336) in between the extending portions, the one or more recessed portions configured to contact the motor bracket at one or more locations between the extending portions.  Regarding claim 9, the abutting member is selectively attachable and detachable from the second end of the support body (see the last 7 lines of paragraph 26).
Regarding claim 10, Draghici discloses a device to support an outboard motor in a raised position.  The device comprises an elongated support body (300) having first and second ends.  There is a coupling member (302) provided at the first end of the 
Regarding claim 11, the stabilizing members are pivotable about coupling connections (at 340) proximate the second end of the support body.  Regarding claim 13, there is a cross member (312 and 328), wherein the coupling connections (340, 330) are provided proximate opposite ends of the cross member.  Regarding claim 14, the stabilizing members are selectively fixable at a first position when the stabilizing members are retracted, and a second position in which the stabilizing members are contact the outboard motor (336 can be retracted via 314 or 340).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draghici.  Regarding claim 8, Draghici does not disclose the abutting members as formed of a vibration dampening material.  However, the specific material utilized is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize a known vibration dampening material to reduce vibrations caused by moving parts, such as motor.
	Regarding claim 12, there is a contact member (3334) provided at the second end of the support body that can contact the motor bracket.  Draghici does not disclose the contact member as formed of a vibration dampening material.  However, the specific material utilized is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  One of ordinary skill in the art would know to utilize a known vibration dampening material to reduce vibrations caused by moving parts, such as motor.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2001/0044243 to Thompson et al.
US 2012/0006966 to Mynster
US 2009/0098783 to Cribbs
US 9776699 to Alby et al.
US D282144 to Speelman
US 4842239 to Kinsey et al.
US 4778417 to Mixon , Jr.
The above prior art discloses various devices for supporting outboard motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632